     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 1 of 9




 1                                                                                         KAB

 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                            FOR THE DISTRICT OF ARIZONA
 8
 9    Preston Seidner,                               No. CV 19-05394-PHX-DLR (DMF)
10                         Plaintiff,
11    v.                                             ORDER
12
      Devries, et al.,
13
                           Defendants.
14
15          Plaintiff Preston Seidner, who is currently confined in the Arizona State Prison
16   Complex-Yuma, brought this civil rights action pursuant to 42 U.S.C. § 1983. (Doc. 7.)
17   Defendant Johnathan de Vries moves for summary judgment, and Plaintiff opposes.1
18   (Docs. 14, 21.)
19   I.     Background
20          On screening under 28 U.S.C. § 1915A(a), the Court determined that Plaintiff stated
21   a Fourth Amendment excessive force claim against Defendant de Vries, a Mesa police
22   officer. (Doc. 8.)
23   II.    Summary Judgment Standard
24          A court must grant summary judgment “if the movant shows that there is no genuine
25   dispute as to any material fact and the movant is entitled to judgment as a matter of law.”
26   Fed. R. Civ. P. 56(a); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986). The
27
28          1
             The Court provided notice to Plaintiff pursuant to Rand v. Rowland, 154 F.3d 952,
     962 (9th Cir. 1998) (en banc) regarding the requirements of a response. (Doc. 17.)
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 2 of 9




 1   movant bears the initial responsibility of presenting the basis for its motion and identifying
 2   those portions of the record, together with affidavits, if any, that it believes demonstrate
 3   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
 4          If the movant fails to carry its initial burden of production, the nonmovant need not
 5   produce anything. Nissan Fire & Marine Ins. Co., Ltd. v. Fritz Co., Inc., 210 F.3d 1099,
 6   1102-03 (9th Cir. 2000). But if the movant meets its initial responsibility, the burden shifts
 7   to the nonmovant to demonstrate the existence of a factual dispute and that the fact in
 8   contention is material, i.e., a fact that might affect the outcome of the suit under the
 9   governing law, and that the dispute is genuine, i.e., the evidence is such that a reasonable
10   jury could return a verdict for the nonmovant. Anderson v. Liberty Lobby, Inc., 477 U.S.
11   242, 248, 250 (1986); see Triton Energy Corp. v. Square D. Co., 68 F.3d 1216, 1221 (9th
12   Cir. 1995). The nonmovant need not establish a material issue of fact conclusively in its
13   favor, First Nat’l Bank of Ariz. v. Cities Serv. Co., 391 U.S. 253, 288-89 (1968); however,
14   it must “come forward with specific facts showing that there is a genuine issue for trial.”
15   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986) (internal
16   citation omitted); see Fed. R. Civ. P. 56(c)(1).
17          At summary judgment, the judge’s function is not to weigh the evidence and
18   determine the truth but to determine whether there is a genuine issue for trial. Anderson,
19   477 U.S. at 249. In its analysis, the court must believe the nonmovant’s evidence and draw
20   all inferences in the nonmovant’s favor. Id. at 255. The court need consider only the cited
21   materials, but it may consider any other materials in the record. Fed. R. Civ. P. 56(c)(3).
22   III.   Facts
23          In this case, there is video footage of the incident giving rise to Plaintiff’s excessive
24   force claim. (See Doc. 19.) The Court considers the facts in the light depicted by the video,
25   but still draws all inferences from the video in Plaintiff’s favor. See Scott v. Harris, 550
26   U.S. 372, 380-81 (2007) (a court may properly consider video evidence in ruling on a
27   motion for summary judgment and should view the facts “in the light depicted by the
28   videotape”); Williams v. Las Vegas Metro. Police Dep’t, No. 2:13-CV-1340-GMN-NJK,



                                                  -2-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 3 of 9




 1   2016 WL 1169447, at *4 (D. Nev. Mar. 22, 2016) (“[t]he existence of the video does not
 2   change the usual rules of summary judgment: in general, the court will draw all reasonable
 3   inferences from the video in plaintiff’s favor”) (citing Blankenhorn v. City of Orange, 485
 4   F.3d 463, 468 n.1 (9th Cir. 2007)).]
 5          A.       Plaintiff’s Version2
 6          In his First Amended Complaint, Plaintiff alleged that on February 25, 2019, he was
 7   riding his bike when Defendant “attempted to pull [him] over for a traffic stop for failure
 8   to have bike lights on [his] bike,” and Defendant “cut [Plaintiff] off at a high rate of speed
 9   causing [him] to crash[] into [the] police SUV violently.” (Doc. 7 at 3.) Plaintiff further
10   alleged that, while handcuffed, Defendant dragged Plaintiff’s body from the street to the
11   sidewalk and dropped him. Plaintiff alleges that he suffered injuries to his head, wrist, and
12   chest. (Id.)
13          B.       Defendant’s Version
14          On the night of February 25, 2020, Defendant was on patrol in Mesa, Arizona. (Doc.
15   15 ¶ 2.) At approximately 11:30 p.m., Defendant came across Plaintiff, who was riding
16   his bicycle in the road. (Id.) Defendant noticed that Plaintiff was riding his bicycle at night
17   without any headlights in violation of Arizona law. (Id. ¶ 4.) Defendant then pulled ahead
18   of Plaintiff and observed in his rearview mirror that Plaintiff’s bicycle did in fact not have
19   the proper lighting equipment. (Id. ¶ 5.)
20          While still in front of Plaintiff, Defendant activated his rooftop lights3 in an attempt
21   to pull over Plaintiff for riding his bicycle without the proper lighting equipment. (Id. ¶ 6.)
22   Shortly after Defendant activated his rooftop lights, Plaintiff quickly pedaled away on his
23
24
            2
              The Court will construe Plaintiff’s verified Complaint as an affidavit in opposition
25   to the summary judgment motion. See Jones v. Blanas, 393 F.3d 918, 923 (9th Cir. 2004)
26   (allegations in a pro se plaintiff’s verified pleadings must be considered as evidence in
     opposition to summary judgment); Schroeder v. McDonald, 55 F.3d 454, 460 (9th Cir.
27   1995) (verified complaint may be used as an affidavit opposing summary judgment if it is
28   based on personal knowledge and sets forth specific facts admissible in evidence).
            3
                Based on the video of the incident, Defendant did not activate his siren. (Doc. 19.)

                                                   -3-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 4 of 9




 1   bicycle, at which point Defendant proceeded to chase Plaintiff in his squad car. (Id. ¶ 7.)
 2   After chasing Plaintiff for about 10 to 15 seconds, Defendant accelerated ahead of Plaintiff
 3   and came to a stop in the middle of the road, leaving approximately 30 feet of space
 4   between his vehicle and Plaintiff. (Id. ¶ 8.)4 As Defendant exited his vehicle, he heard a
 5   loud thud from the rear of his vehicle. (Id. ¶ 9.) Once he exited his vehicle, Defendant
 6   realized Plaintiff had crashed into the back of his squad car. (Id. ¶ 10.) Defendant
 7   handcuffed Plaintiff and waited for backup to arrive.5 (Id. ¶ 11.) Plaintiff told Defendant
 8   that he did not have working brakes on his bicycle. (Id. ¶ 12.)
 9   IV.    Discussion
10          Defendant argues that he is entitled to summary judgment on Plaintiff’s excessive
11   force claim because (1) he never “seized” Plaintiff within the meaning of the Fourth
12   Amendment, (2) even if he seized Plaintiff, the seizure was objectively reasonable, and
13   (3) even if he unreasonably seized Plaintiff, it was not clearly established that his conduct
14   was unlawful, entitling him to qualified immunity.
15          A.     Whether Plaintiff was “Seized” by Defendant
16          Defendant first argues that he did not intend for Plaintiff to hit his vehicle and asserts
17   that the crash was “accidental” and not a “seizure” within the meaning of the Fourth
18   Amendment.
19          “Violation of the Fourth Amendment requires an intentional acquisition of physical
20   control. A seizure occurs even when an unintended person or thing is the object of the
21   detention or taking.” See Brower v. County of Inyo, 489 U.S. 593, 596 (1989). When a
22   police officer restrains the freedom of a person to walk away, that is a seizure. Id. at 595.
23
24
            4
25            It is not clear from the video how far Defendant was from Plaintiff when he stopped
     his vehicle, but a loud thud is heard almost immediately after Defendant stopped his car.
26
     Plaintiff disputes the distance between the bicycle and patrol car. (Doc. 21 at 2 ¶ 4.)
27          5
              Although Defendant asserts that he checked Plaintiff for injuries prior to
28   handcuffing him, this is not reflected in the video. (Doc. 19.) Defendant does ask Plaintiff
     about injuries after Defendant handcuffed Plaintiff and put him into a sitting position. (Id.)

                                                   -4-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 5 of 9




 1   For example, a seizure does not occur when a “parked and unoccupied police car slips its
 2   brakes and pins a passerby against a wall.” Id. at 596.
 3          Here, Defendant pulled his car into the middle of the road that Plaintiff was
 4   travelling on in order to effectuate a roadblock to stop Plaintiff from fleeing from him.
 5   Plaintiff was travelling at a high rate of speed on his bicycle, and it is apparent from the
 6   video that Plaintiff was provided little time to stop given the time between Defendant
 7   stopping his car and the time the sound of the thud is heard on the video. (Doc. 19.) Even
 8   assuming Defendant did not intend Plaintiff to crash into the vehicle, he meant for Plaintiff
 9   to stop by effectuating a roadblock with his car.6
10          Contrary to Defendant’s arguments, this is not the type of “accident” that the
11   Supreme Court has held is outside the meaning of “seizure” within the context of the Fourth
12   Amendment. See Brower, 489 U.S. at 598 (a “roadblock is not just a significant show of
13   authority to induce a voluntary stop, but is designed to produce a stop by physical impact
14   if voluntary compliance does not occur. It may well be that respondents here preferred,
15   and indeed earnestly hoped, that [decedent] would stop on his own, without striking the
16   barrier, but we do not think it practicable to conduct such an inquiry into subjective
17   intent.”). Accordingly, Defendant seized Plaintiff within the meaning of the Fourth
18   Amendment.
19          B.     Qualified Immunity
20          A defendant is entitled to qualified immunity if his or her conduct “does not violate
21   clearly established statutory or constitutional rights of which a reasonable person would
22   have known.” Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982). When deciding if qualified
23   immunity applies, the Court must determine: (1) whether the facts alleged show that the
24   defendant’s conduct violated a constitutional right; and (2) whether that right was clearly
25
26          6
               Although Defendant repeatedly argues that he did not intend for Plaintiff to crash
27   into his vehicle, he also argues that “[t]he only reasonably safe way to stop the suspect is
     to pull ahead, stop, and have the suspect crash into you.” (Doc. 14 at 8.) This is a direct
28   contradiction to Defendant’s other statements. Regardless, Defendant’s subjective intent
     is irrelevant to whether his actions were objectively reasonable under the circumstances.

                                                 -5-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 6 of 9




 1   established at the time of the violation. Pearson v. Callahan, 555 U.S. 223, 230-32, 235-
 2   36 (2009) (courts may address either prong first depending on the circumstances in the
 3   particular case). In this analysis, the court must view the evidence in the light most
 4   favorable to plaintiff and resolve all material factual disputes in favor of plaintiff. Martinez
 5   v. Stanford, 323 F.3d 1178, 1184 (9th Cir. 2003).
 6                 1.       Constitutional Violation
 7          Defendant argues that his actions were not unconstitutionally excessive because he
 8   did not “intend” for Plaintiff to crash into his vehicle, and because there are not many other
 9   alternatives to stop a fleeing bicyclist.
10          A claim that law enforcement officers have used excessive force in the course of an
11   arrest should be analyzed under the Fourth Amendment and its “reasonableness” standard.
12   Graham v. Connor, 490 U.S. 386, 395 (1989). The reasonableness of the use of force
13   “must be judged from the perspective of a reasonable officer at the scene, rather than with
14   the 20/20 vision of hindsight.” Id. at 396. When determining whether the totality of the
15   circumstances justifies the degree of force, the court must consider “the facts and
16   circumstances of each particular case, including the severity of the crime at issue, whether
17   the suspect poses an immediate threat to the safety of the officers or others, and whether
18   he is actively resisting arrest or attempting to evade arrest by flight.” Id. The inquiry is
19   “whether the officers’ actions are ‘objectively reasonable’ in light of the facts and
20   circumstances confronting them, without regard to their underlying intent or motivation.”
21   Id. at 397 (citations omitted). Not every push or shove, even if it may later seem
22   unnecessary, violates the Fourth Amendment. Forrester v. City of San Diego, 25 F.3d 804,
23   810 (9th Cir. 1994).
24                          i.    The Severity of the Crime at Issue
25          Plaintiff had committed no crime at the time Defendant attempted to stop him.
26   Rather, Defendant presumably wanted to issue Plaintiff a traffic citation for riding his
27   bicycle without a headlight in a well-lit area. Accordingly, this factor weighs in favor of
28   Plaintiff.



                                                  -6-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 7 of 9




 1                         ii.    Whether Plaintiff Posed an Immediate Threat to the Safety
                                  of the Officers or Others
 2
            “The most important Graham factor is whether the suspect posed an immediate
 3
     threat to anyone’s safety.” S.R. Nehad v. Browder, 929 F.3d 1125, 1132-33 (9th Cir. 2019).
 4
     There is simply no evidence in this record that Plaintiff posed any threat to Defendant or
 5
     to others. Defendant suspected Plaintiff of riding his bike without a headlight in a well-lit
 6
     area, a civil traffic violation. Although Plaintiff rode away from Defendant’s vehicle, there
 7
     is no evidence that he posed any threat by that action. Accordingly, the most important
 8
     Graham factor weighs in favor of Plaintiff.
 9
                           iii.   Whether Plaintiff was Actively Resisting Arrest or
10                                Attempting to Evade Arrest by Flight
11          When the individual is “not perfectly passive,” but his resistance is “not particularly
12   bellicose,” the third Graham factor offers “little support for the use of force.” Gravelet-
13   Blondin v. Shelton, 728 F.3d 1086, 1091–92 (9th Cir. 2013). In the video, Plaintiff is riding
14   up the street and does not appear to be attempting to flee into an area that Defendant could
15   not access with his car. Although Plaintiff was purportedly fleeing and thus was not
16   engaged in “mere passive resistance,” this factor does not support Defendant because
17   Plaintiff’s flight on a bicycle was not bellicose, it was not apparent that Plaintiff could
18   easily get away, and Defendant did not offer any warning other than turning the lights on
19   his patrol vehicle.
20                         iv.    Conclusion
21          Here, a reasonable jury could find that Defendant’s use of force was excessive.
22   Although Defendant repeatedly argues that he did not subjectively intend for Plaintiff to
23   hit his car, the Court does not examine Defendant’s subjective intent when determining
24   whether force was reasonable. Moreover, there is a disputed issue of fact as to whether
25   Defendant gave Plaintiff enough time to stop his bicycle even assuming his bicycle had
26   working brakes. Further, Defendant did not use his siren, did not attempt to warn Plaintiff,
27   and did not attempt to make any other type of attempt to stop Plaintiff before erecting a
28   roadblock in Plaintiff’s path. For the foregoing reasons, there are disputed issues of


                                                 -7-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 8 of 9




 1   material fact as to whether Defendant violated Plaintiff’s Fourth Amendment right to be
 2   free from the use of excessive force.
 3                 2.     Clearly Established
 4          Defendant next argues that the law was not clearly established that he could not use
 5   excessive force on Plaintiff.
 6          The law is not that “an official action is protected by qualified immunity unless the
 7   very action in question has previously been held unlawful,” but rather, “that in the light of
 8   pre-existing law, the unlawfulness must be apparent.” Hardwick v. Cty. of Orange, 844
 9   F.3d 1112, 1117 (9th Cir. 2017) (citing Hope v. Pelzer, 536 U.S. 730, 739 (2002)).
10   “Furthermore, ‘general statements of the law are not inherently incapable of giving fair and
11   clear warning, and in [some] instances a general constitutional rule already identified in
12   the decisional law may apply with obvious clarity to the specific conduct in question, even
13   though the very action in question has not previously been held unlawful.’” Hardwick, 844
14   F.3d at 1117 (quoting Hope, 536 U.S. at 741); Kisela v. Hughes, ___ U.S.___, 138 S. Ct.
15   1148, 1153 (2018) (“general statements of the law are not inherently incapable of giving
16   fair and clear warning to officers.”) (quotation omitted).
17          Here, Brower v. County of Inyo, 489 U.S. 593, 596 (1989) is instructive. In Brower,
18   the Supreme Court stated “a roadblock is not just a significant show of authority to induce
19   a voluntary stop, but is designed to produce a stop by physical impact if voluntary
20   compliance does not occur.” 489 U.S. at 598. The Supreme Court further noted that
21   regardless of the officer’s subjective intent, if the roadblock was set up in such a way that
22   it was not reasonable for the suspect to “voluntarily stop at the roadblock,” such conduct
23   would support a claim of excessive force. Id.
24          Here, Brower gives notice that unreasonably erecting a roadblock in a way that is
25   likely to cause a crash would support a claim for excessive force. Accordingly, construing
26   the facts in the light most favorable to Plaintiff, the law was clearly established at the time
27   of Defendant’s actions that his conduct could constitute excessive force. See also Gonzales
28   v. San Jose, No. 19-cv-08195-NC, 2020 WL 5407993, at *5-6 (N.D. Cal. Sept. 9, 2020)



                                                  -8-
     Case 2:19-cv-05394-DLR-DMF Document 24 Filed 11/13/20 Page 9 of 9




 1   (stating that in 2019, it was clearly established that vehicles can be used as a deadly weapon
 2   and striking someone with a vehicle could inflict deadly force and that an officer may only
 3   use deadly force to apprehend a fleeing suspect when the officer has probable cause to
 4   believe that the suspect poses a threat of physical harm to himself or others) (citing Ninth
 5   Circuit Court of Appeals and Supreme Court cases).
 6          C.     Conclusion
 7          For the foregoing reasons, there are disputed issues of material fact as to whether
 8   Defendant used excessive force and, as a result, Defendant’s Motion for Summary
 9   Judgment will be denied.
10   IT IS ORDERED:
11          (1)    The reference to the Magistrate Judge is withdrawn as to Defendant’s Motion
12   for Summary Judgment (Doc. 14).
13          (2)    Defendant’s Motion for Summary Judgment (Doc. 14) is denied.
14          (3)    This action is referred to Magistrate Judge Michael T. Morrissey to conduct
15   a settlement conference.
16          (4)    Defense Counsel shall arrange for the relevant parties to jointly call
17   Magistrate Judge Morrissey’ s chambers at (602) 322-7680 within 14 days to schedule a
18   date for the settlement conference.
19          Dated this 12th day of November, 2020.
20
21
22
23
                                                    Douglas L. Rayes
24                                                  United States District Judge
25
26
27
28



                                                 -9-
